         Case 1:15-cv-12939-LTS Document 822 Filed 10/12/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
METROPOLITAN PROPERTY AND            )
CASUALTY INSURANCE COMPANY, )
                                     )
             Plaintiff,              )
                                     )
v.                                   )    Civil Action No. 15-12939-LTS
                                     )
SAVIN HILL FAMILY                    )
CHIROPRACTIC, INC. et al.,           )
                                     )
             Defendants.             )
 __________________ _________________)


      ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS (DOC. NO. 820)

                                         October 12, 2018

SOROKIN, J.

       The Court recently denied motions to dismiss counterclaims advanced by certain

defendants, Doc. No. 797, established a revised firm schedule for remaining discovery,

scheduled a firm and definite trial date, and ordered that “[t]here will be one, and only one, round

of motions for summary judgment in this case,” Doc. No. 806 at 2. The Court issued these orders

on September 10 and 25, 2018. Now, Plaintiffs have filed a motion for judgment on the

pleadings, Doc. No. 820, in which they seek dismissal of the very counterclaims that the Court

declined to dismiss in the prior orders. The Motion rehashes standing arguments previously

made, augmented by broader application of the theories set forth in the original motion.
          Case 1:15-cv-12939-LTS Document 822 Filed 10/12/18 Page 2 of 3



        After review of the Motion and supporting memorandum, the Court finds awaiting or

requiring an opposition would only serve to further exacerbate unnecessarily the expense and

duration of this lawsuit. Based upon this review, the Motion is DENIED. 1

        This case has consumed tremendous judicial resources as well as substantial resources of

the parties. The amount of resources consumed has been, to date, disproportionate to the nature

of the dispute, and arises from the manner in which all counsel have been conducting the

litigation.

        Accordingly, the Court makes the following further Order to govern this proceeding.

Other than the one, and only one, summary judgment motion provided for in the recent

scheduling order, Doc. No. 806, no party may file any other dispositive motion of any form

without prior permission of the Court. To obtain prior permission, a party must (1) confer

with opposing counsel as provided by L.R. 7.1(a)(1); (2) submit a request to file a dispositive

motion, which shall not exceed four double-spaced pages in length, setting forth the reasons

supporting relief sought and explaining why consideration of the motion would facilitate the

“just, speedy, and inexpensive determination” of this matter, Fed. R. Civ. P. 1; and (3) include as

an attachment to the request a certification signed by the party filing the request, certifying that

the party concurs in the filing of the request after having discussed the matter with counsel,

reviewed all of the Court’s then-prior written or electronic orders in this matter, and discussed




1
  The Court is well aware of its “obligation to inquire . . . into its own subject matter
jurisdiction,” McCulloch v. Velez, 364 F.3d 1, 5 (1st Cir. 2004), which the Motion does
challenge with respect to certain counterclaims. While “standing is a prerequisite to a federal
court’s subject matter jurisdiction,” Hochendoner v. Genzyme Corp., 823 F.3d 724, 730 (1st Cir.
2016), the Court rejected the arguments advanced by Plaintiffs when it declined to dismiss the
counterclaims in its September 10, 2018, order, Doc. No. 797. Many of the standing arguments
revive by Plaintiffs depend on resolution, favorably to Plaintiffs, of factual matters that the Court
cannot now resolve.
          Case 1:15-cv-12939-LTS Document 822 Filed 10/12/18 Page 3 of 3



with counsel the costs entailed in bringing this case to judgment in the district court. If the party

is a natural person, the natural person shall sign the certification; otherwise, the party’s in-house

general counsel (or, if the party lacks an in-house general counsel, its chief executive officer)

shall sign the certification.



                                                       SO ORDERED.

                                                       /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge
